Exhibit 10.1

 

MODIFICATION
AND REAFFIRMATION AGREEMENT

 

THIS MODIFICATION AND REAFFIRMATION AGREEMENT (this “Agreement”) is dated as of
the 12th day of June, 2014, by and among DOVER DOWNS GAMING AND
ENTERTAINMENT, INC., a Delaware corporation (“Borrower”), DOVER DOWNS, INC., a
Delaware corporation (“Dover Downs”), and DOVER DOWNS GAMING AND MANAGEMENT
CORP., a Delaware corporation (jointly and severally with Dover Downs, the
“Guarantors”), and CITIZENS BANK, NATIONAL ASSOCIATION (formerly known as RBS
Citizens, National Association), as agent (“Agent”), lead arranger, cash
management bank and lender (“Citizens”), PNC BANK, NATIONAL ASSOCIATION, as
lender (“PNC”), and WILMINGTON SAVINGS FUND SOCIETY, FSB, as lender (“WSFS” and
collectively with Citizens and PNC, the “Lenders”).

 

Background

 

A.                                    Borrower, Agent and Lenders are parties to
a Credit Agreement dated as of June 17, 2011 (the “Credit Agreement”), which
provides for a revolving line of credit to the Borrower in the original
principal amount of Ninety Million Dollars ($90,000,000).  Unless otherwise
defined herein, initially capitalized terms have the meanings given them in the
Credit Agreement.

 

B.                                    At Borrower’s request and as an
accommodation to it, Lenders have agreed to extend the Maturity Date to
August 15, 2014.

 

NOW, THEREFORE, in consideration of the Credit Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound and under seal,
agree as follows:

 

Section 1.  Amendment to Credit Agreement.  Upon execution of this Agreement,
the Credit Agreement shall be amended as follows:

 

A.                                    The defined term “Maturity Date” in
Section 1.1 is hereby deleted and replaced with the following new definition:

 

“Maturity Date” means August 15, 2014.

 

Section 2.  Affirmations.  Borrower and Guarantors hereby affirm the execution
and delivery of each of the Loan Documents, and agree that all of the
obligations and liabilities of Borrower and Guarantors under the Loan Documents
continue in full force and effect.  Borrower and Guarantors hereby also affirm
that all of the collateral received by Agent in connection with the Credit
Agreement is intended to and does in fact secure each of the obligations of
Borrower described in the Credit Agreement.

 

Section 3.  Agreements, Acknowledgments and Waivers.  Borrower and Guarantors
acknowledge that the obligations set forth in each of the Loan Documents are
valid, binding, and enforceable against them and are not subject to any defense,
counterclaim,

 

--------------------------------------------------------------------------------


 

recoupment or offset.  In addition, Borrower and Guarantors acknowledge that
(i) the execution of this Agreement, (ii) the acceptance by Agent or Lenders of
any payments hereunder, or (iii) any previous or subsequent delay by Agent or
Lenders in exercising any or all of its rights or remedies under the Loan
Documents, either separately or in combination, shall not constitute a waiver by
Agent or Lenders of any of the rights of Agent or Lenders under the Loan
Documents and shall not preclude Agent or Lenders from exercising its rights
thereunder or at law.  Nothing herein shall be deemed a waiver of any of Agent’s
or Lenders’ rights or remedies with respect to (i) any existing violation of any
affirmative or negative pledge, covenant or warranty, (ii) any Event of Default,
or (iii) any Default.

 

Section 4.  Miscellaneous.  The parties to this Agreement further agree as
follows:

 

A.                                    Power and Authority.  The parties
represent and warrant that each has the full power and authority to enter into
and perform this Agreement, all of which has been duly authorized by all
necessary corporate action and that this Agreement is valid, binding, and
enforceable in accordance with its terms.

 

B.                                    References to Credit Agreement.  Any and
all references to the Credit Agreement in any of the other Loan Documents shall
be deemed to refer to the Credit Agreement as amended by this Agreement.

 

C.                                    Counterparts.  This Agreement may be
executed by the parties hereto in any number of counterparts, each of which when
so executed and delivered shall be an original and all of which together shall
constitute one Agreement.

 

D.                                    Rules of Construction.  As used herein,
unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, the singular shall include the plural and the
plural the singular, and the masculine, feminine or neuter gender shall include
the other genders.

 

E.                                     Choice of Laws.  This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
Delaware, without regard for principles of conflicts of laws.

 

F.                                      Acknowledgments.  Each party to this
Agreement acknowledges that it has executed this Agreement voluntarily, with a
full knowledge and a complete understanding of the terms and effect of this
Agreement and that it has been fully advised by competent counsel as to the
nature and effect of the applicable terms and provisions hereof.

 

G.                                    Representations and Warranties.  Borrower
represents and warrants that the representations and warranties set forth in the
Loan Documents remain true and accurate in all material respects as of the date
of this Agreement (provided that references to December 31, 2010 in
Sections 4.4(c) and 4.4(d) shall refer to March 31, 2014).

 

2

--------------------------------------------------------------------------------


 

H.                                   Remaining Force and Effect.  Except as
specifically amended hereby, the Credit Agreement and other Loan Documents
remain in full force and effect in accordance with their terms.

 

{remainder of page intentionally left blank}

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals or caused
these presents to be executed by their proper corporate officers or authorized
managers and sealed with their seal the day and year first above written.

 

 

DOVER DOWNS GAMING AND ENTERTAINMENT, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Timothy R. Horne

(SEAL)

 

 

Name: Timothy R. Horne

 

 

Title: Senior Vice President

 

 

 

 

 

DOVER DOWNS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Timothy R. Horne

(SEAL)

 

 

Name: Timothy R. Horne

 

 

Title: Senior Vice President

 

 

 

 

 

DOVER DOWNS GAMING AND MANAGEMENT CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Timothy R. Horne

(SEAL)

 

 

Name: Timothy R. Horne

 

 

Title: Senior Vice President

 

 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/Edward S. Winslow

(SEAL)

 

 

Edward S. Winslow

 

 

Senior Vice President

 

{signatures continue on following page)

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/C. Douglas Sawyer

(SEAL)

 

 

Name: C. Douglas Sawyer

 

 

Title: Senior Vice President

 

 

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB

 

 

 

 

 

By:

/s/James A. Walls

(SEAL)

 

 

Name: James A. Walls

 

 

Title: Vice President — Business Banking

 

--------------------------------------------------------------------------------